  Case 4:20-cv-00039-PK Document 32 Filed 05/07/21 PageID.1396 Page 1 of 8
                                                                                    FILED
                                                                             2021 MAY 7 PM 2:47
                                                                                   CLERK
                                                                             U.S. DISTRICT COURT


                             IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

 JULIE A. HENDERSON,
                                                      MEMORANDUM DECISION AND
                         Plaintiff,                   ORDER

 v.

 ANDREW M. SAUL, Commissioner of
 Social Security,                                     Case #4:20-cv-00039 PK

                         Defendant.                   Magistrate Judge Paul Kohler



       This matter comes before the Court on Plaintiff Julie A. Henderson’s appeal from the

decision of the Social Security Administration denying her application for disability insurance

benefits and supplemental security income. The Court held oral arguments on April 20, 2021.

Having considered the case, the Court will reverse and remand the administrative ruling.

                                      I. STANDARD OF REVIEW

       This Court’s review of the administrative law judge’s (“ALJ”) decision is limited to

determining whether the findings are supported by substantial evidence and whether the correct

legal standards were applied. 1 “Substantial evidence ‘means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’” 2 The ALJ is required to

consider all of the evidence, although the ALJ is not required to discuss all of the evidence. 3 If

supported by substantial evidence, the Commissioner’s findings are conclusive and must be


       1
           Rutledge v. Apfel, 230 F.3d 1172, 1174 (10th Cir. 2000).
       2
        Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir. 1996) (quoting Richardson v. Perales,
402 U.S. 389, 401 (1971)).
       3
           Id. at 1009–10.


                                                  1
  Case 4:20-cv-00039-PK Document 32 Filed 05/07/21 PageID.1397 Page 2 of 8




affirmed. 4 The Court must evaluate the record as a whole, including the evidence before the ALJ

that detracts from the weight of the ALJ’s decision. 5 However, the reviewing court should not

re-weigh the evidence or substitute its judgment for that of the Commissioner. 6

                                          II. BACKGROUND

A.     PROCEDURAL HISTORY

       In December 2015, Plaintiff filed an application for disability insurance benefits, alleging

disability beginning on July 31, 2013. 7 Plaintiff later filed an application for supplemental

security income benefits. 8 Plaintiff’s claim was denied initially and upon reconsideration. 9

Plaintiff then requested a hearing before an ALJ, which was held on January 15, 2019. 10 The

ALJ issued a decision on March 12, 2019, finding that Plaintiff was not disabled. 11 The Appeals

Council denied Plaintiff’s request for review on February 27, 2020, 12 making the ALJ’s decision

the Commissioner’s final decision for purposes of judicial review. 13

       On April 28, 2020, Plaintiff filed her complaint in this case. 14 On August 3, 2020, both

parties consented to a United States Magistrate Judge conducting all proceedings in the case,


       4
           Richardson, 402 U.S. at 390.
       5
           Shepherd v. Apfel, 184 F.3d 1196, 1199 (10th Cir. 1999).
       6
           Qualls v. Apfel, 206 F.3d 1368, 1371 (10th Cir. 2000).
       7
           R. at 217–23.
       8
           Id. at 226–35.
       9
           Id. at 80–81, 110–11.
       10
            Id. at 30–49.
       11
            Id. at 9–29.
       12
            Id. at 1–6.
       13
            20 C.F.R. § 422.210(a).
       14
            Docket No. 3.


                                                 2
  Case 4:20-cv-00039-PK Document 32 Filed 05/07/21 PageID.1398 Page 3 of 8




including entry of final judgment, with appeal to the United States Court of Appeals for the

Tenth Circuit. 15 The Commissioner filed his answer and the administrative record on October 6,

2020. 16

           Plaintiff filed her Opening Brief on November 25, 2020. 17 Defendant filed his Answer

Brief on December 28, 2020. 18 Plaintiff filed her Reply Brief on January 11, 2021. 19

B.         MEDICAL HISTORY

           Plaintiff claimed disability based upon peripheral neuropathy, fibromyalgia, back pain,

diabetes, insomnia, narcolepsy, anxiety disorder, and depression. 20 Plaintiff has received

treatment for these conditions for a number of years, primarily being treated with medication and

other conservative methods.

C.         HEARING TESTIMONY

           Before the ALJ, Plaintiff explained that she suffered from fibromyalgia, diabetes,

depression, neuropathy, and back pain. 21 Plaintiff stated that her pain made it difficult to

perform a number of daily functions. 22 While medication helped somewhat, it did not reliever

her pain entirely. 23



           15
                Docket No. 11.
           16
                Docket Nos. 14–19.
           17
                Docket No. 22.
           18
                Docket No. 24.
           19
                Docket No. 25.
           20
                R. at 251.
           21
                Id. at 36–39.
           22
                Id. at 42–43.
           23
                Id. at 43.


                                                   3
  Case 4:20-cv-00039-PK Document 32 Filed 05/07/21 PageID.1399 Page 4 of 8




D.     THE ALJ’S DECISION

       The ALJ followed the five-step sequential evaluation process in deciding Plaintiff’s

claim. At step one, the ALJ determined that Plaintiff had not engaged in substantial gainful

activity from her alleged onset date of July 31, 2013. 24 At step two, the ALJ found that Plaintiff

suffered from the following severe impairments: degenerative disc disease of the lumbar spine

with spinal canal stenosis, diabetes, obesity, fibromyalgia, peripheral neuropathy, anxiety, and

depression. 25 At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or equaled a listed impairment. 26 The ALJ determined that

Plaintiff had the residual functional capacity (“RFC”) to perform sedentary work with certain

restrictions. 27 At step four, the ALJ determined that Plaintiff could not perform her past relevant

work. 28 At step five, the ALJ found that there were jobs that exist in significant numbers in the

national economy that Plaintiff could perform and, therefore, she was not disabled. 29

                                        III. DISCUSSION

       Plaintiff raises two issues in her brief: (1) whether the ALJ erred at step three in finding

that her impairments did not meet or medically equal a listed impairment; and (2) whether the

ALJ erred in his treatment of the medical opinion evidence.




       24
            Id. at 14.
       25
            Id. at 15.
       26
            Id. at 15–18.
       27
            Id. at 18–21.
       28
            Id. at 22.
       29
            Id. at 22–23.


                                                 4
  Case 4:20-cv-00039-PK Document 32 Filed 05/07/21 PageID.1400 Page 5 of 8




       At step three, the ALJ must determine whether a claimant’s impairments meet or equal a

listed impairment. 30 In making this determination, the ALJ is “required to discuss the evidence

and explain why he found that [a claimant] was not disabled at step three.” 31

       Here, the ALJ concluded that “claimant’s impairments, considered singly and in

combination, do not meet or medically equal the criteria of listings 1.00 and 12.00, or any other

listing.” 32 This statement is not sufficient under Tenth Circuit precedent. In Clifton, the Tenth

Circuit addressed a situation where “the ALJ did not discuss the evidence or his reasons for

determining that appellant was not disabled at step three, or even identify the relevant Listing or

Listings; he merely stated a summary conclusion that appellant’s impairments did not meet or

equal any Listed Impairment.” 33 The court held that this “bare conclusion” was insufficient to

allow for meaningful judicial review, requiring reversal. 34

       The ALJ’s decision here suffers from the same flaw. The ALJ simply concluded that

Plaintiff’s physical impairments did not meet or equal a listed impairment. However, he did not

specifically identify which sub-listings he analyzed or provide any rationale supporting his

decision that would allow for meaningful review. This stands in stark contrast to the ALJ’s

consideration of Plaintiff’s physical limitations and demonstrates the ALJ’s analysis of

Plaintiff’s physical impairments was insufficient. As to her mental limitations, the ALJ

specifically identified the Listings he considered—12.04 and 12.06—as well as the criteria


       30
            20 C.F.R. § 404.1520(a)(4)(iii).
       31
            Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir. 1996).
       32
            R. at 15.
       33
            Clifton, 79 F.3d at 1009.
       34
            Id.


                                                  5
  Case 4:20-cv-00039-PK Document 32 Filed 05/07/21 PageID.1401 Page 6 of 8




required to meet those listings. 35 The ALJ then went on to analyze the medical evidence relevant

to that criteria, citing to specific evidence in the record. 36 There is no similar analysis with

respect to Plaintiff’s physical impairments.

        The Commissioner argues that any error was harmless. “[A]n ALJ’s findings at other

steps of the sequential process may provide a proper basis for upholding a step three conclusion

that a claimant’s impairments do not meet or equal any listed impairment” if the Court “could

confidently say that no reasonable administrative factfinder, following the correct analysis, could

have resolved the factual matter in any other way.” 37 However, unless the other findings would

“conclusively preclude Claimant’s qualification under the listings at step three,” remand is

required. 38

        The Commissioner goes through the record in a worthy attempt to show that Plaintiff did

not meet or equal Listing 1.04A for at least 12 consecutive months during the relevant period.

However, rather than pointing to findings by the ALJ that would support a finding that Plaintiff’s

impairments do not meet or equal Listing 1.04A, the Commissioner does the type of analysis the

ALJ was required to conduct. Despite the quality of the analysis, the Court finds it falls into the

category of post hoc justification that cannot support the ALJ’s decision. 39 As the parties’

briefing and arguments demonstrate, there are evidentiary conflicts the ALJ must resolve. 40


        35
             R. at 16–18.
        36
             Id.
        37
             Fischer-Ross v. Barnhart, 431 F.3d 729, 733–34 (10th Cir. 2005) (quotation omitted).
        38
             Id. at 735.
        39
             See Dye v. Barnhart, 180 F. App’x 27, 30–31 (10th Cir. 2006).
        40
           See Allman v. Colvin, 813 F.3d 1326, 1333 (10th Cir. 2016) (concluding that the ALJ is
entitled to acknowledge evidentiary conflicts and resolve any conflicts in the record).


                                                   6
  Case 4:20-cv-00039-PK Document 32 Filed 05/07/21 PageID.1402 Page 7 of 8




There is evidence that both supports and detracts from a finding that Plaintiff meets the

requirements for Listing 1.04A. Unlike the cases cited by the Commissioner, 41 Plaintiff has

cited to evidence in the record that might support a finding of disability. It is up to the ALJ to

determine whether that evidence is of the required severity and duration to meet the requirements

of Listing 1.04A. The ALJ did not do that here and the Court cannot confidently say that no

reasonable administrative factfinder, following the correct analysis, would have resolved this

matter in another way. Because this error alone requires remand, the Court need not address the

other argument raised by Plaintiff. 42

       Plaintiff argues that this matter should be remanded for an award of benefits. “When a

decision of the Secretary is reversed on appeal, it is within this court’s discretion to remand

either for further administrative proceedings or for an immediate award of benefits.” 43 “Some of

the relevant factors we consider are the length of time the matter has been pending and whether

or not given the available evidence, remand for additional fact-finding would serve [any] useful

purpose but would merely delay the receipt of benefits.” 44 While Plaintiff argues that remand is

unnecessary because she meets Listing 1.04A, the Court is not convinced this conclusion is clear.




       41
            Docket No. 24, at 11–12.
       42
          See Madrid v. Barnhart, 447 F.3d 788, 792 (10th Cir. 2006) (when the ALJ’s error
affected the analysis as a whole, court declined to address other issues raised on appeal); Watkins
v. Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003) (“We will not reach the remaining issues
raised by appellant because they may be affected by the ALJ’s treatment of this case on
remand.”).
       43
            Ragland v. Shalala, 992 F.2d 1056, 1060 (10th Cir. 1993).
       44
          Salazar v. Barnhart, 468 F.3d 615, 626 (10th Cir. 2006) (internal citations and
quotation marks omitted) (alteration in original).


                                                  7
  Case 4:20-cv-00039-PK Document 32 Filed 05/07/21 PageID.1403 Page 8 of 8




Therefore, remand is necessary so the ALJ can conduct the appropriate analysis in the first

instance.

                                      IV. CONCLUSION

       It is therefore

       ORDERED that the ALJ’s decision is REVERSED AND REMANDED pursuant to

sentence four of 42 U.S.C. § 405(g) for the purposes of conducting additional proceedings as set

forth herein.

       DATED: 07 May 2021.

                                             BY THE COURT:



                                             PAUL KOHLER
                                             United States Magistrate Judge




                                                8
